Citation Nr: 0118104	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  98-18 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

The propriety of an initial schedular rating of 50 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran retired in September 1971, after more than 20 
years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
RO in Cleveland, Ohio that granted service connection for 
PTSD, which was assigned a 100 percent rating under the 
provisions of 38 C.F.R. § 4.29 from October 1 through October 
31, 1996 and a 10 percent rating thereafter.  Service 
connection was also granted for residuals of a bunionectomy 
and puncture wound of the right foot, which was assigned a 10 
percent rating from October 1, 1996.  In addition, service 
connection was also granted for a bunion on the left foot, a 
scar on the back, an appendectomy scar, and bilateral 
defective hearing, each of which were evaluated as 
noncompensable from October 1, 1996.  The veteran 
subsequently moved to Florida and his case was transferred to 
the RO in St. Petersburg.  

After the veteran submitted a timely notice of disagreement 
with the evaluations assigned by the rating board for all of 
his service connected disabilities, he was provided a 
statement of the case in December 1997.  In a rating action 
of February 1998 the RO again assigned a 100 percent rating 
for the veteran's PTSD under the provisions of 38 C.F.R. 
§ 4.29 from October 12, through November 30, 1997.  
Thereafter the 10 percent schedular rating formerly assigned 
for PTSD was reinstated.  In his substantive appeal received 
in May 1998, the veteran indicated that he wished to pursue 
an appeal only in regard to the issues of an increased rating 
for PTSD and an increased rating for hearing loss.  

In a rating decision of February 1999, the RO increased the 
schedular evaluation for PTSD to 50 percent, effective from 
November 1, 1996.  After an April 1999 VA audiology 
examination, the RO in a September 1999 rating decision 
increased the rating for the veteran's bilateral defective 
hearing to 10 percent, effective April 13, 1999.  In April 
2001 the veteran appeared and gave testimony at an RO hearing 
before the undersigned Board member.  A transcript of this 
hearing is of record.  At the April 2001 hearing the veteran 
indicate that he wished to withdraw his appeal for an 
increased rating for bilateral defective hearing.  

Accordingly, only the issues of entitlement to an increased 
rating for PTSD is currently before the Board for appellate 
consideration at this time.  Because the veteran has 
disagreed with the initial assigned rating for PTSD, the 
Board has characterized the issue involving an increased 
rating for PTSD currently on appeal to be as listed on the 
title page of this decision.  See Fenderson v. West, 12 Vet. 
App.  119, 126 (1999).  


REMAND

First, the Board directs attention to the various changes in 
adjudication procedures arising from the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO has not had the opportunity to develop this 
case under the mandates of VCAA and, as reflected below, 
there are various avenues of further development which should 
be explored in order to ensure compliance with VA's duty to 
assist.  

First, the appellant should be notified of what evidence is 
necessary in order to establish his claim for an increased 
rating for PTSD. The Board notes in this regard that review 
of the claims folder shows that the veteran, during his April 
2001 hearing, reported that he had been under ongoing 
treatment by the VA for his psychiatric symptoms at the VA 
outpatient clinic in Orlando Florida, the "satellite" VA 
facility in Leesburg, Florida, the Vet Center in Orlando, 
Florida, and at the VA facility in Daytona, Florida, since 
moving to Florida in late 1997.  No records reflecting this 
treatment are in the claims folder.  The RO should attempt to 
obtain records of all such VA treatment for PTSD up to the 
present time prior to further appellate consideration of the 
issue of the issue currently certified for appeal.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Secondly, the veteran should be requested to provide any 
additional information concerning pertinent treatment he may 
have received in recent years from any non VA health care 
provider, so that relevant records can be secured.  

Finally, the Board notes that veteran last received a VA 
psychiatric examination in March 1998.  On that occasion, the 
examining physician clinically noted that the veteran was 
alert, responsive, cooperative and pleasant.  It was also 
reported that that the veteran was quite depressed with 
periods of weeping and despair.  He was said to have feelings 
of uselessness.  It was also noted that the veteran's 
cognitive functions were "grossly intact but at a relatively 
low level, particularly in regards to memory".  The examiner 
suspected that some of the veteran's cognitive impairment was 
due to alcohol abuse.  These reported findings are not 
sufficient to evaluate the veteran's PTSD under the current 
criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  It is 
also noted that, during the veteran's hearing in April 2001, 
he said that his memory was so impaired that he was 
frequently forgetful and unable to concentrate sufficiently 
to complete tasks.  He also said that he had to write every 
thing down in order to function.  In addition, the veteran 
said that his family relationships were not good and he also 
reported social isolation, bursts of anger, and homicidal and 
suicidal ideation.  In view of the inadequacies of the 
veteran's most recent VA psychiatric examination in March 
1998 and the above-discussed current indications of worsening 
psychiatric symptomatology, the Board believes that a further 
VA psychiatric examination is necessary prior to appellate 
consideration in this case.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In view of the above, this case is REMANDED to the RO for the 
following developments:  

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard the RO should contact the 
veteran and inform him of the VA's 
heightened duty to assist him in the 
development of his claim for an 
increased initial rating for PTSD 
under the Veterans Claims Assistance 
Act of 2000.  The RO should also 
inform the appellant of the various 
types of documentation that can serve 
as evidence in regard to this claim.  

2. The RO should contact the veteran and 
ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, VA and non VA who have 
treated him for his psychiatric 
symptoms since he moved to Florida in 
late 1997.  When the veteran responds 
and provides any necessary 
authorizations, the RO should contact 
the named health care providers and 
ask them to provide copies of all 
clinical records documenting such 
treatment that are not already of 
record.  These records should include 
all clinical records reflecting the 
veteran's reported treatment for PTSD 
symptoms at the VA outpatient 
facilities in Orlando, Daytona, and 
Leesburg, Florida, as well as the Vet 
Center in Orlando, Florida.  All 
records obtained should be associated 
with the claims folder.  

3. The RO should then afford the veteran 
a VA psychiatric examination to 
determine the degree of severity of 
his service-connected PTSD.  The 
claims folder must be made available 
to the examiner so that the pertinent 
aspects of the veteran's psychiatric 
history may be reviewed.  All clinical 
findings should be reported in detail 
and such tests as the examining 
physician deems appropriate should be 
performed, to include 
neuropsychological testing, if 
indicated.  The examiner should 
identify, diagnostically, all symptoms 
and clinical findings which are 
manifestations of the veteran's 
service-connected PTSD.  Any 
psychiatric symptoms attributable to 
alcohol dependence should be excluded 
in the assignment of a GAF (global 
assessment of functioning) score under 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Third Edition (DSM-
III).  The examining physician should 
also be furnished a copy of the 
revised VA general rating formula for 
mental disorders (38 C.F.R.§ 4.130, 
effective November 7, 1996), and on 
examination of the veteran comment as 
to the presence or absence of each 
symptom and clinical finding specified 
therein from zero percent to 100 
percent and if present, the frequency 
and/or degree(s) of severity thereof.  

4. When the above development has been 
completed the veteran's claim for an 
increased initial rating for PTSD 
should be reviewed by the RO.  The RO 
should first examine the claims folder 
and ensure that the foregoing 
development has been completed in 
full.  If any development is 
incomplete, including if the 
examination report does not provide 
sufficient clinical evidence, 
appropriate measures should be taken.  
In its' adjudication, the RO should 
consider whether staged ratings for 
the veteran's PTSD are appropriate in 
light of the recent decision in 
Fenderson v. West, supra.  The RO 
should provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.  

5. If the benefit sought remain denied, 
the veteran should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with the 
provisions of the Veterans Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




